       Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 1 of 16



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 BELINDA LEE MALEY, Individually,
 and on Behalf of the Estate of
 MATTHEW CLINTON LOFLIN,
 Deceased, and GENE LOFLIN,
 Individually,

                                 Plaintiffs, Civil Action No. 4:16-CV-00060-WTM-
 v.                                          GRS

 CORIZON HEALTH, INC., a
 Delaware Corporation, and SCOTT H.
 KENNEDY, M.D.,

                               Defendants.

                   PROPOSED CONSOLIDATED PRE-TRIAL ORDER

         The proposed pretrial order shall cover the following subjects, numbered

serially, as below:

         Counsels for Plaintiffs Carl R. Varnedoe and Defendants Eric J. Frisch and

Douglas G. Ammerman met on Friday, October 26, 2018 for approximately 1.2

hours to review and consolidate this pre-trial order in the offices of Mitchell C.

Warnock, 1104 Bellevue Avenue, Dublin, GA.

      1. FACTUAL STIPULATIONS. Counsel are to discuss and agree on every
         possible factual stipulation. The agreed upon factual stipulations have been
         reduced to writing, signed and filed with the consolidated proposed pretrial
         order as ATTACHMENT “A” hereto. .



                                       Page 1 of 16
 Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 2 of 16



2. VOIR DIRE. The parties hereby separately submit questions which they
   desire the Court to propound to jurors concerning their legal qualifications to
   serve and for other informational purposes. Plaintiffs’ questions are attached
   hereto as ATTACHMENT “B-1" and Defendants’ questions are attached
   hereto as ATTACHMENT “B-2".

3. JURY QUALIFICATION: INTERESTED PARTIES AND NATURE
   OF INTEREST. The names of all parties, firms and attorneys to be used in
   qualifying the jury, the name of any insurance company involved, and
   whether it is a stock or mutual company, the names of all counsel who are
   members of any firm involved on a contingent fee basis are as follows:

   PARTIES:

   (1) BELINDA LEE MALEY, Individually, and on Behalf of the Estate of
       MATTHEW CLINTON LOFLIN, Deceased;

   (2) GENE LOFLIN, Individually,

   (3) CORIZON HEALTH, INC., a Delaware Corporation;

   (4) SCOTT H. KENNEDY, M.D.

   INVOLVED INSURANCE COMPANIES:

   (1) LEXINGTON INSURANCE COMPANY, a member of American
       International Group, Inc., a stock company;

   (2) BEAZLEY INSURANCE COMPANY, INC., a stock company.

   LAW FIRMS AND ATTORNEYS:
   (1) Jones, Osteen & Jones;

      Jones, Osteen & Jones members:

      (a) J. Noel Osteen;


                                  Page 2 of 16
 Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 3 of 16



      (b) Billy Ned Jones;

      (c) Carl R. Varnedoe;

      (d) Linnie L. Darden, III;

      (e) Richard E. Braun, Jr.;

      (f) L. Kelly Davis; and

      (g) Luke Moses.

4. JURISDICTION. The jurisdiction of this Court is based upon 28 U.S.C. §
   1331because it arises under Federal law (42 U.S.C. §1983).

5. MOTIONS. There are no unresolved pending motions. Pursuant to this
   Court’s Order, all parties reserve the right to file evidentiary objections and
   motions in limine no later than five (5) days prior to the pretrial conference.
   (DOC. 108). There are no known unresolved issues.

6. DISCOVERY. Discovery has been completed in accordance with the Local
   Rules.

7. JOINDER. The names of the parties in the above-captioned case(s) are
   complete and correct and there is no question of misjoinder or non-joinder.

8. OUTLINE OF PLAINTIFF(s)’ CASE.

   NOTE:        PLAINTIFF(S) SHOULD PAY PARTICULAR ATTENTION
                TO THIS PARAGRAPH. AT THE TRIAL, IT WILL BE
                USED BY THE COURT IN DIRECTING THE CASE AND
                INSTRUCTING THE JURY.

         Plaintiff(s) shall furnish a short, succinct, factual and narrative
   statement of the cause of action. This statement should not be argumentative
   and should not recite evidence. In no event shall the statement be more than
   one page.


                                   Page 3 of 16
Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 4 of 16



  PLAINTIFFS:

         This is an action for wrongful death caused by Defendant Corizon
  Health, Inc. and Defendant Scott H. Kennedy, M.D.’s deliberate indifference
  to Matthew Clinton Loflin’s serious medical needs. Thirty-two year old
  Matthew Loflin died on April 24, 2014 at Memorial Medical University
  Health Center in Savannah. From February 6, 2014 until April 7, 2014,
  Matthew Loflin was a pre-trial detainee at the Chatham County Detention
  Center having been arrested on drug possession charges. During his
  detention, Corizon Health, Inc. was contractually and constitutionally
  obligated to provide proper medical treatment to Matthew. During this same
  period, Scott H. Kennedy, M.D. was Corizon Health’s regional medical
  director and was contractually and constitutionally obligated to provide
  proper medical treatment to Matthew. Corizon Health and Dr. Kennedy
  failed to provide proper medical treatment to Matthew Loflin and as a result,
  Matthew Loflin experienced significant pre-death pain and suffering, both
  mental and physical, including fear of his imminent death, and ultimately
  died as a result of Corizon Health and Dr. Kennedy’s conduct. The
  Defendants’ conduct required Matthew Loflin to undergo costly medical
  treatment and care, endure pain and suffering, both physical and mental, and
  ultimately claimed his life. Plaintiffs, Mathew Loflin’s mother and father,
  seek to recover damages, in an amount that will be proven in this trial.

9. OUTLINE OF DEFENDANT(s)’ CASE.
  NOTE:       DEFENDANT(S) SHOULD PAY PARTICULAR
              ATTENTION TO THIS PARAGRAPH. AT THE TRIAL, IT
              WILL BE USED BY THE COURT IN DIRECTING THE
              CASE AND INSTRUCTING THE JURY.

  Defendant(s) shall:

         (a) Furnish a short, succinct, factual and narrative statement as to
  all defenses (general and special). This statement should not be
  argumentative and should not recite evidence. In no event shall the
  statement be more than one page.

         (b) In all actions involving a counterclaim, cross-claim, or third-
  party action, defendant(s) should summarize the matter, using the outline
  required as to the main claim.

                                Page 4 of 16
    Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 5 of 16



      DEFENDANTS:

       Chatham County and Corizon Health contracted to supply health services to
the detainees at the Chatham County Detention Center for over fifteen years.
Matthew Loflin was detained at the Chatham County Detention Center on February
6, 2014. On intake, he was screened for any serious medical needs and then admitted
for custody. Mr. Loflin did not disclose that he had any serious medical needs. Mr.
Loflin then came under the care of Dr. Charles Pugh. From February 6, 2014 through
April 7, 2014, Mr. Loflin had multiple interactions with the healthcare providers at
the CCDC.
       In March 2014, Mr. Loflin was suspected of having pneumonia. He received
diagnostic tests and treatment. When he did not appear to be improving, Dr. Pugh
sought advice from Dr. Scott Kennedy, the regional medical director for Corizon
Health. Dr. Kennedy did not see Mr. Loflin as a patient. Dr. Pugh described Mr.
Loflin’s symptoms to Dr. Kennedy and discussed sending Mr. Loflin for an
outpatient visit with a cardiologist. Dr. Kennedy agreed.
       Mr. Loflin went to the cardiologist’s office on March 28, 2014 for a number
of tests, including an ultrasound of the heart, known as an echocardiogram.The
echocardiogram showed that Mr. Loflin was suffering from a condition known as
non-ischemic dilated cardiomyopathy, which meant that he had a poorly functioning
heart due. Ultimately, it was determined that the cause of Mr. Loflin’s heart
condition was illicit drug use. When Dr. Pugh received the results of the
echocardiogram, he contacted Dr. Kennedy again. Dr. Kennedy and Dr. Pugh
discussed the next steps. Dr. Kennedy recommended treating Mr. Loflin with
medications and that Mr. Loflin return to see cardiologist. Corizon Health then
arranged for Mr. Loflin to see Dr. Brett Burgess.
       Dr. Burgess saw Mr. Loflin in the office on April 7, 2014. Dr. Burgess
recommended admitting Mr. Loflin to Memorial University Medical Center. Mr.
Loflin was then transported to Memorial University Medical Center. Mr. Loflin was
kept in the emergency department until a bed was available on the floor. While in
the emergency department, Mr. Loflin suddenly deteriorated and suffered a
cardiorespiratory arrest. Mr. Loflin was resuscitated and admitted for care. Over the
next weeks, Mr. Loflin’s health deteriorated further until his family elected to de-
escalate care. Mr. Loflin passed away on April 24, 2014. The cause of death was
septic shock and cardiogenic shock, severe dilated cardiomyopathy, and pneumonia.




                                     Page 5 of 16
    Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 6 of 16



Corizon Health paid for all of Mr. Loflin’s medical expenses1 from February 6, 2014
through April 22, 2014, when his parents bonded him out.
       Dr. Kennedy and Corizon Health deny the allegations against them. Dr.
Kennedy and Corizon Health object to Plaintiffs’ statement, above, because it is
argumentative and misstates the issues as whether they provided “proper” medical
care. Since this is a deliberate indifference case, allegations of negligence, “proper”
care, and the like are not relevant and are highly prejudicial because they are likely
to cause confusion.

    10.STATUTORY AND/OR REGULATORY VIOLATIONS.

      PLAINTIFFS:

             Plaintiffs allege that Defendant Corizon Health, Inc. and Defendant
      Scott H. Kennedy, M.D. violated the following constitutional, statutory or
      other regulations, citing the specific facts on which such alleged violation is
      based and detailing the damage or relief sought pursuant to such claim and
      reciting supporting authority:

          (i)    Defendant Corizon Health, Inc. was deliberately indifferent to
                 Matthew Loflin's serious medical condition in violation of 42
                 U.S.C. § 1983 and the 14th Amendment to the United States
                 Constitution and all decision authority construing same, all as
                 factually supported by DOC. 78-1 and 78-2 and legally supported
                 by DOC. 78, each of which are incorporated as if set forth herein
                 verbatim.

          (ii)   Defendant Scott H. Kennedy, M.D. was deliberately indifferent to
                 Matthew Loflin's serious medical condition in violation of 42
                 U.S.C. § 1983 and the 14th Amendment to the United States
                 Constitution and all decision authority construing same, all as
                 factually supported by DOC. 79-1 and 79-2 and legally supported
                 by DOC. 79, each of which are incorporated as if set forth herein
                 verbatim.



1
  Plaintiffs object to any improper assertion, statement, argument or evidence
regarding any inadmissible collateral source. ML Healthcare Servs., LLC v.
Publix Super Mkts., Inc., 881 F.3d 1293 (11th Cir. 2018).
                                      Page 6 of 16
 Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 7 of 16



      For all violations, Plaintiffs are seeking to recover all compensatory
      damages, general and special, allowed by law, as well as punitive
      damages.
      DEFENDANTS:

       Mr. Loflin was a pretrial detainee, so any allegations of deliberate
indifference to serious medical needs are based on an alleged violation of Mr.
Loflin’s Due Process rights under the Fourteenth Amendment. Cottrell v.
Caldwell, 85 F.3d 1480, 1490 (11th Cir. 1996).
11.TORT CASES: ACTS OF NEGLIGENCE OR INTENTIONAL
   TORTS. In this tort case, Plaintiffs who bear the burden of proof at trial,
   are relying on the following acts of negligence and negligence per se:

   (a) Relevant statutes, rules, regulations and ordinances allegedly violated:

      (iii)   Defendant Corizon Health, Inc. was deliberately indifferent to
              Matthew Loflin's serious medical condition in violation of 42
              U.S.C. § 1983 and the 14th Amendment to the United States
              Constitution and all decision authority construing same, all as
              factually supported by DOC. 78-1 and 78-2 and legally supported
              by DOC. 78, each of which are incorporated as if set forth herein
              verbatim.

      (iv)    Defendant Scott H. Kennedy, M.D. was deliberately indifferent to
              Matthew Loflin's serious medical condition in violation of 42
              U.S.C. § 1983 and the 14th Amendment to the United States
              Constitution and all decision authority construing same, all as
              factually supported by DOC. 79-1 and 79-2 and legally supported
              by DOC. 79, each of which are incorporated as if set forth herein
              verbatim.

              Defendants: Mr. Loflin was a pretrial detainee, so any allegations
              of deliberate indifference to serious medical needs are based on an
              alleged violation of Mr. Loflin’s Due Process rights under the
              Fourteenth Amendment. Cottrell v. Caldwell, 85 F.3d 1480, 1490
              (11th Cir. 1996).

   (b) List all items of damages claimed or non-monetary relief sought:

                                  Page 7 of 16
    Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 8 of 16




          (i)   Special damages for past medical expenses2;

2
  Fed. R. Civ. P. 9(g) provides that if an item of special damage is claimed, it must
be specifically stated. Para. 102 and 107 of the original complaint (DOC. 1) and
para. 104 and 109 of the amended complaint (DOC. 92) as to Corizon and
Kennedy, respectively, allege that “Mr. Loflin suffered damages in an amount to
be determined at trial”. No 11th Circuit opinion has never treated medical expenses
as an item of special damages within the contemplation of Rule 9(g). In fact, a
search for “9(g)” only reveals 30 cases addressing this rule, 20 of which are district
court or bankruptcy cases. Of the 10 11th Circuit appellate cases: (1) an inapposite
tax case (US v. Hanks, 2014-1 U.S. Tax Case (CCH) P50, 330 (2014)); (2) dealing
with section 9(g) of a contract, not Rule 9(g) (TYR Tactical, LLC v. Protective
Prods. Enters., LLC, 711 Fed. Appx. 968 (11th Cir. 2017)); (3) addressing a motion
for attorney’s arising out of an appeal to which Rule 9(g) is inapplicable (Freeman
v. Rice, 548 Fed. Appx. 594, 596 (11th Cir. 2013)); (4) dealing with the insufficient
pleading special damages in a defamation case (McGowan v. Homeward
Residential, Inc., 500 Fed. Appx. 882, 886 (11th Cir. 2012)); (5) dealing with
section 3626(g)(9)(g)(7) of the Prison Litigation Reform Act, not Rule 9(g) (Rowe
v. Jones, 483 F.3d 791, 795 (2007)); (6) and (7) addressing section
550.63059(g)(1) of Florida's Pari-Mutuel Wagering Act, not Rule 9(g) (Gulfstream
Park Racing Ass'n v. Tampa Bay Downs, Inc., 479 F.3d 1310, 1312 (11th Cir.
2007) and Gulfstream Park Racing Ass'n v. Tampa Bay Downs, Inc., 399 F.3d
1276 (11th Cir. 2005)); (8) reconciling Fed. R. Civ. P. Rule 8 with a state statute
requiring leave of court before seeking punitive damages in a deceptive advertising
suit (Cohen v. Office Depot, Inc., 184 F.3d 1292 (11th Cir. 1999)); (9) addressing
section 5.9(g) of a contract, not Rule 9(g) (Pyles v. United Air Lines, 79 F.3d 1046
(11th Cir. 1996)); and (10) addressing Rule 9(g) non-substantively and only as part
of the factual recital explaining a defendant’s prayer for relief (Thunderbird, Ltd. v.
First Federal Sav. & Loan Ass'n, 908 F.2d 787, fn. 3 (11th Cir. 1990)). No 11th
Circuit appellate opinion defines “special damage” at all, let alone in the context of
medical expenses incurred for end of life care as a result of alleged deliberate
indifference to a pre-trial detainee’s serious medical conditions. In the state
system, when confronted with this issue, a defendant’s remedy is clear: addressing
O.C.G.A. 9-11-9(g), the remedy for failure to plead special damages is to move for
a more definite statement of plaintiff’s claim. See Gibbons, 245 Ga. App. 79, 90
(2000) and Haynie, 216 Ga. App. 430, 432 (1995). Neither Corizon nor Kennedy
have moved for a more definite statement. Plaintiffs have sufficiently plead
special damages. Moreover, to the extent necessary, pursuant to Kearney v. Auto-
Owners Ins. Co., 422 Fed. Appx. 812, 816 (11th Cir. 2011)(internal
                                      Page 8 of 16
    Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 9 of 16




         (ii)    Special damages for future lost wages3;

         (iii)   General damages for all physical and emotional injuries, including
                 without limitation to, pain and suffering interference with normal
                 living; interference with enjoyment of life; loss of capacity to labor
                 and earn money; impairment of bodily health and vigor; fear of
                 extent of injury; shock of impact; actual pain and suffering, past
                 and future; mental anguish, past and future; and the extent to which
                 plaintiffs must limit activities;

         (iv)    General damages for the full value of Matthew Loflin’s life, as
                 shown by the evidence, without deduction for necessary or other
                 personal expenses of Matthew Loflin had he lived;

         (v)     Punitive damages4;

         (vi)    No non-monetary relief is sought.

                 Defendants object to Plaintiffs seeking special damages, as they
                 were not prayed for or enumerated in the Complaint or Amended
                 Complaint. FRCP 9(g). Plaintiffs only prayed for “the full value of

citation/punctuation omitted) holding that “[a]lthough a party's pleadings generally
identify the dispute between two parties, the pre-trial order supersedes the
pleadings and becomes the governing pattern of the lawsuit", Plaintiffs hereby
move for inclusion their special damages claims in this pretrial order preserving
the same for presentation to the jury.

3
 The full value of Matthew Loflin’s life “cover the losses suffered by the injured
person and include economic components, such as lost earnings”. Bibbs v. Toyota
Motor Corp., 304 Ga. 68, 75-76 (2018).
4
 While “Georgia law does not allow punitive damages to be recovered in a
wrongful death action, such damages can be recovered as part of a survivorship
action. Mascarenas v. Cooper Tire & Rubber Co., 643 F. Supp. 2d 1363, 1378
(S.D. Ga. 2009)”. Duling v. Domino's Pizza, LLC, 2015 U.S. Dist. LEXIS 71477
at * fn. 4 (N.D. Ga. 2014).

                                      Page 9 of 16
    Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 10 of 16



                 the life of Matthew Loflin” and “costs of suit and reasonable
                 attorney’s fees.” (Docs. 1 and 92).
                 Defendants object to Plaintiffs seeking to recover for the costs
                 associated with Matthew Loflin’s care while he was a detainee at
                 the CCDC. The undisputed evidence is that Corizon Health paid all
                 of those expenses and Matthew Loflin and his family did not incur
                 any costs through April 22, 2014. To permit Plaintiffs to recover
                 those costs as damages now would result in a windfall5.
                 Plaintiffs cannot recover punitive damages for wrongful death
                 under O.C.G.A. §51-1-4, et seq. because Georgia’s wrongful death
                 statute is punitive. See e.g., Ortiz v. Wiwi, 2012 U.S. Dist. LEXIS
                 137881 (M.D. Ga. Sep. 26, 2012).

      (c) In all cases involving alleged permanent injuries or death, furnish a full
          statement as to the age, alleged life expectancy and/or probable duration
          of the injuries, and earnings, income tax records or other records to prove
          earnings:

         (i)     Matthew Loflin was born on October 30, 1981 and was 32 years
                 old at the time of his death on April 24, 2014;

         (ii)    Pursuant to O.C.G.A. § 24-14-44, and the ANNUITY
                 MORTALITY TABLE FOR 1949, ULTIMATE, Matthew Loflin’s
                 life expectancy was 42.70 additional years, which is consistent
                 with the testimony of Dr. Charles Wickliffe that “[w]ith adequate
                 treatment Matthew Loflin could have had significant remaining life
                 expectancy”. DOC. 94-5, Exhibit 3;

         (iii)   At the time of his death, Matthew Loflin was a pre-trial detainee at
                 the Chatham County Detention Center. Prior to his detention, he
                 was earning $12.00 per hour as an oyster harvester, and also
                 worked as a shrimper and roofer. Plaintiffs intend to rely, in part,
                 upon a 2013 IRS Form 1099 from DJL Construction Corp. D/B/A
                 Penta Communications and a 2013 IRS Form 1099 from Edisto
                 Queen, LLC.


5
  Plaintiffs object to any improper assertion, statement, argument or evidence
regarding any inadmissible collateral source. ML Healthcare Servs., LLC v.
Publix Super Mkts., Inc., 881 F.3d 1293 (11th Cir. 2018).
                                     Page 10 of 16
Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 11 of 16



12.CONTRACT CASES. In contract cases or any other action not addressed
   in paragraphs 10 or 11, any party having a burden of proof shall outline the
   particular alleged breach of contract or the basis of any other cause of action,
   enumerate any applicable statute involved, and detail the damages or relief
   sought and recite appropriate supporting authority. NOT APPLICABLE.

13.AGENCY. Defendant Corizon Health, Inc. admits and stipulates that
   Defendant Scott H. Kennedy, M.D. was its agent at all relevant times.
   Defendants object to Plaintiffs using the admission of agency as a way to
   backdoor respondeat superior or vicarious liability against Corizon Health
   in contravention to Monnell.

14.BURDENS OF PROOF; ARGUMENTS. Plaintiffs have the burden of
   proof on liability and damages. Defendants have the burden of proof on the
   affirmative defense of apportionment and/or contributory negligence.
   Plaintiff has the right to first priority opening argument to the jury and the
   right to first priority, split, or final closing argument to the jury unless the
   Defendants tender no evidence or call or no witnesses on direct examination.
   Plaintiffs also bear the burden of proving causation.

15.WITNESSES. Under this paragraph, both plaintiff(s) and defendant(s)
   should separately list the witnesses whom each will have present at the trial
   and those whom each may have present at the trial. Witnesses intended to
   be used solely for impeachment shall be listed; however, if a party has a
   genuine reason for not listing and disclosing an impeachment witness, such
   party may address the Court ex parte and seek a ruling as to whether
   disclosure may be properly withheld. A representation that a party will have
   a witness present may be relied on by the opposing party unless notice to the
   contrary is given in sufficient time prior to trial to allow the opposing party
   to subpoena the witness or obtain his testimony. If a witness is not listed
   when the proposed pretrial order is filed, the Court will not allow the
   addition of a witness by any party, EXCEPT for providential or other good
   cause shown to the Court by application for amendment to this Order.

   NOTE:        COUNSEL MUST SUBMIT TO THE COURTROOM
                DEPUTY CLERK THREE COPIES OF THE TYPED
                WITNESS LIST AT THE PRETRIAL CONFERENCE.




                                  Page 11 of 16
Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 12 of 16



  PLAINTIFFS:

  Will call:

  1. Belinda Maley;
  2. Gene Loflin.

  May call:

  1. Reverend Alfred C. Banks, Jr.;
  2. Brett Burgess, M.D.;
  3. Elicia Chamberlin;
  4. Carl Dell;
  5. Gretchen Derryberry;
  6. Valerie Dickens;
  7. Trent Eason;
  8. Pablo Elizalde, M.D.;
  9. Officer David N. Gellatly;
  10.Thomas M. Gilberg;
  11.Roy Harris;
  12.Horace Harn;
  13.Betty Jo Harper;
  14.Beverly Howell;
  15.Betty Jean Jenkins;
  16.Betty McRae;
  17.Darrell McRae;
  18.Joseph Morris, Jr.;
  19.Charles M. Pugh, Jr., M.D.;
  20.Scott H. Kennedy, M.D;
  21.Melissa Sue Kohne;
  22.Joe Maley;
  23.Nancy Monson;
  24.Virginia O’Neill;
  25.Betty L. Riner;
  26.Charles Wickliffe, M.D.;
  27.Sheriff John T. Wilcher;
  28.Lynne Williams;
  29.Any witness required for authentication.
  DEFENDANTS: See attached list.

                               Page 12 of 16
Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 13 of 16



   Defendants will call:
   Defendants may have present at trial:

16.DOCUMENTS AND PHYSICAL EVIDENCE. All documents and
   physical evidence that may be tendered at the trial shall be exhibited to and
   initialed by opposing parties prior to the pretrial conference. All evidence
   shall be marked by the parties prior to the pretrial conference, and the parties
   are encouraged to submit a joint exhibit list on a form supplied by the Clerk.
   If separate exhibit lists are submitted, they shall be submitted on the forms
   supplied. Duplications of exhibits should be avoided to the extent
   practicable. Exhibit lists should be submitted to the Court at the pretrial
   conference. The material therein shall be identified as follows:

   (a) A list of documents and physical evidence submitted as joint exhibits.

   (b) Where separate lists are being submitted, a list of documents and physical
       evidence to be introduced by the plaintiff(s). Copies of such exhibits
       shall be provided to counsel for each other party.

      Objections and reasons therefor shall be stated in writing and be filed five
      (5) days prior to the time of the pretrial conference. Items not objected to
      will be admitted when tendered at trial.

   (c) Where separate lists are being submitted, a list of documents and physical
       evidence to be introduced by the defendant(s). Copies of such exhibits
       shall be provided to counsel for each other party.

      Objections and reasons therefor shall be stated in writing and be filed five
      (5) days prior to the time of the pretrial conference. Items not objected to
      will be admitted when tendered at trial.

   (d) Any document or other physical evidence listed by any party and not
       objected to, or to which objections have been overruled, may be received
       in evidence on offer by any other party, in the event the listing party does
       not actually offer it into evidence.

   (e) The foregoing shall not be deemed or construed to expand or limit the
       rules relating to the admissibility of evidence generally.

                                  Page 13 of 16
   Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 14 of 16




         NOTE: COUNSEL MUST SUBMIT TO THE COURTROOM
               DEPUTY CLERK THREE COPIES OF THE TYPED
               WITNESS LIST AT THE PRETRIAL CONFERENCE.
               All exhibits shall be cross-initialed by the attorneys for the
               parties and properly tagged as required by the Local Rules
               of this District. This cross-initialing procedure shall be
               completed when counsel meet to confer on the preparation
               of the pre-trial order.

      Plaintiffs and Defendants have exchanged exhibits lists and are continuing to
work collaboratively to finalize as many joint exhibits as possible. The parties will
prepare and submit their Exhibit List in compliance with the requirements of this
section and the Court’s September 28, 2018 Order and Notice of Pretrial
Proceedings (DOC. 108).

   17.DEPOSITION TESTIMONY. The following is a list of all witnesses
      whose testimony by deposition may be offered by Plaintiffs and the specific
      deposition pages and lines to be offered: Any deposition whose use is
      authorized pursuant to Federal Rule of Civil Procedure 32, as interpreted,
      and Local Rule 32.1, to the extent admissible and otherwise redacted to
      comply with subsection 17(a) herein below.
      All objections by opposing parties to any portions of the deposition(s) shall
      be set forth with specific reference to the portion of the testimony objected
      to and the basis therefor.
         (a) Prior to trial, counsel shall confer to eliminate all extraneous,
             redundant, and unnecessary matter, lapses, and colloquy between
             counsel in the deposition excerpts. Counsel shall also attempt to
             resolve all objections to deposition testimony to be offered.

         (b) The parties shall, if practicable, conform deposition exhibit numbers
             in trial questions and testimony to the numbers of trial exhibits.
          DEFENDANTS: Defendants do not anticipate using any depositions at
   this time.

   18.MEMORANDUM OF AUTHORITY. Each party shall separately provide
      a memorandum of authorities as to any questions of law likely to arise at the


                                     Page 14 of 16
Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 15 of 16



   trial, including the merits of plaintiff(s)’ claim, defenses asserted, matters of
   evidence, etc.

19.TRIAL LENGTH. Plaintiffs’ counsel estimates four (4) days, not counting
   jury selection, to present plaintiffs’ case. Defendants’ counsel estimates five
   to seven (5 to 7) days to present the defense.

20.SETTLEMENT. Plaintiff(s) have offered to settle. Defendant(s) have
   offered to settle. It appears at this time that there is:
   ___ A good possibility of settlement.
    X Some possibility of settlement.
   ___ No possibility of settlement.

   The parties do wish to confer with the Court regarding settlement. The
   parties are scheduled to mediate this matter on November 20, 2018 with
   Roger Mills in Macon, GA.

21.OTHER MATTERS. Other matters, including rulings desired of the Court
   prior to trial presently include:

   PLAINTIFFS: None at this time.

   DEFENDANTS: None at this time.

22.BIFURCATION.

   PLAINTIFFS:

   The issues of liability and damages, including plaintiffs’ entitlement to but
   not the amount of punitive damages, should not be tried separately
   (bifurcated) but bifurcation or a second trial phase would be necessary to
   establish the amount of punitive damages Plaintiffs are entitled to. Plaintiffs
   submit that bifurcation would lengthen rather than shorten trial. If and only
   if the first phase results in a determination of Plaintiffs’ entitlement to
   punitive damages should the issue of the amount of said damages be
   submitted to the jury.

   DEFENDANTS:


                                  Page 15 of 16
     Case 4:16-cv-00060-WTM-JEG Document 109 Filed 10/29/18 Page 16 of 16



         Plaintiffs are seeking punitive damages. The Court should bifurcate the trial
         into a liability phase and a punitive damages phase.

    23.PROPOSED SPECIAL VERDICT. Counsel intend to submit a joint
       special verdict form and are close to finalizing same. If there are any
       disagreements, the parties will submit their objections.

    24.NON-JURY CASES. In non-jury cases, the parties shall each file their
       proposed findings of fact, summary of depositions, and conclusions of law
       not later than one week prior to the assigned trial date. NOT
       APPLICABLE.

              IT IS HEREBY ORDERED that the foregoing constitutes a
         PRETRIAL ORDER in the above case(s), that it supersedes the pleadings
         which are hereby amended to conform hereto and that this PRETRIAL
         ORDER shall not be amended except by ORDER OF THE COURT.

               This 29th day of October, 2018.
                                            JONES, OSTEEN & JONES
                                            /s/ Carl R. Varnedoe
                                            CARL R. VARNEDOE
                                            State Bar No. 725375
                                            Counsel for Plaintiffs
608 E. Oglethorpe Highway
Hinesville, GA 31313
(912) 876-0888
(912) 368-5536 (facsimile)
cvarnedoe@jojlaw.com

                                            CARLOCK COPELAND
                                            /s/ Eric J. Frisch
                                            ERIC J. FRISCH
                                            State Bar No. 261683
                                            Attorneys for Corizon Health, Inc. and Scott H.
                                            Kennedy, M.D.
191 Peachtree Street, NE
Suite 3600
Atlanta, Georgia 30303
404-522-8220
..........
P.O. Box 56887
Atlanta, Georgia 30343-0887
efrisch@carlockcopeland.com

                                          Page 16 of 16

6601713v.1
